Citation Nr: 9909130	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-02 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by dizziness and chest pains.

2.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from January 1973 to 
February 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating action by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denying the veteran, in 
pertinent part, service connection for a disorder manifested 
by dizziness and chest pain and chronic fatigue syndrome.

This case was previously before the Board and in March 1998 
was remanded to the RO for evidentiary development.  The case 
has since been returned to the Board and is now ready for 
appellate review.  While in remand status, the RO, by a 
rating action in July 1998, denied the veteran service 
connection for additional multiple disabilities, to include a 
psychiatric condition (which the veteran has not appealed), 
while continuing the denial of service connection for the 
disorders herein at issue.


FINDINGS OF FACT

1.  No competent evidence has been submitted to show that a 
disorder manifested by dizziness and chest pains is linked to 
disease or injury in service.

2.  No competent evidence has been submitted to show that the 
veteran currently has chronic fatigue syndrome.


CONCLUSION OF LAW

The claims for service connection for chronic fatigue 
syndrome and a disorder manifested by dizziness and chest 
pain are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury which was incurred or aggravated 
coincident with service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).

With the above in mind, the Board observes that a threshold 
inquiry in all cases is whether the veteran's claim is well 
grounded.  Under the provisions of 38 U.S.C.A. § 5107(a), a 
person who submits a claim to the VA has the burden of 
submitting evidence sufficient to just a belief by a fair and 
impartial individual that the claim is well grounded.  If the 
person meets this burden, the VA is obligated to assist in 
developing the facts pertinent to his claim.  A well-grounded 
claim is one that is plausible, that is, meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than an 
allegation.  The claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the issue is factual in 
nature, e.g., where the action occurred during service or a 
clinical symptom is present, competent lay testimony may 
constitute sufficient evidence to establish a well-grounded 
claim.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  
However, when a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  King v. Brown, 5 Vet. App. 19 (1993).  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  Furthermore, in 
Caluza v. Brown, 7 Vet. App. 498 (1995), the former United 
States United States Court of Appeals for Veterans Appeals, 
now the United States Court of Appeals for Veterans Claims 
(Court) underlined a three-pronged test, which established 
whether a claim is well grounded.  That Court stated that in 
order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

Factual Background

The veteran asserts, in effect, that he has a disorder 
manifested by dizziness and chest pains as well as chronic 
fatigue syndrome attributable to his lengthy military 
service.  The Board notes that the veteran is not shown to be 
capable of making medical conclusions.  Therefore, his 
statements regarding medical diagnosis and causation are not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Board has reviewed the records to determine if 
the veteran's assertions are supported by competent evidence.

Here, the service medical records show that in March 1974, 
the veteran presented to a service department treatment 
facility with complaints of vertigo for a two-week period as 
well as complaints of a sore throat, coughing and low back 
pain.  Muscle strain was the sole diagnostic assessment.  
When seen several weeks later with continual complaints of 
dizziness extending for a 2- to 3-month period the veteran 
described his dizziness "as feeling like another person."  It 
was noted that the dizziness was inside his head, did not 
affect his coordination and had no effect on the veteran's 
ability to perform.  The veteran related to his examiner that 
there was a lot of nervousness in his family but that he is 
not particularly nervous.  On physical examination, the 
veteran was observed to appear somewhat anxious.  Otherwise, 
the examination was normal except for a grade IV-VI apical 
systolic murmur.  Probable anxiety was the diagnostic 
impression.  Complaints of headache and dizziness were 
recorded in August 1974.  Thereafter, the veteran made no 
further complaints of dizziness.  In May 1992, the veteran 
presented with complaints of a three-day history of chest 
pain.  The veteran indicated that he was tender substernally 
when pain is present.  He was scheduled for diagnostic 
testing to rule out ischemic heart disease.  On a follow-up 
medical consultation, the veteran was provided a graded 
exercise test that was interpreted by service clinicians to 
be normal.  Chest X-rays were interpreted to show no 
infiltrate.  Electrocardiogram was significant for sinus 
bradycardia with first-degree atrioventricular block but no 
acute ST changes.  On the veteran's medical examination for 
service retirement in December 1992, clinical and diagnostic 
evaluation of the veteran, including an EKG and chest X-ray 
were normal except for findings of a positive hemoccult.  On 
a contemporaneous report of a medical history, the veteran 
specifically denied current or past history of dizziness.  He 
did however indicate a history of chest pain or pressure, 
which an evaluating physician noted at the time as chest 
discomfort with normal grade exercise tests.  The veteran's 
medical records are negative in their entirety for any 
complaints, findings and/or diagnoses suggestive of chronic 
fatigue syndrome.

On his initial VA examination in March 1993, the veteran was 
described as well developed, well nourished, alert and 
oriented and in no apparent distress.  His carriage, gait, 
and posture were normal.  Except for findings referable to 
the veteran's low back and left index finger, musculoskeletal 
examination was unremarkable.  HEENT examination disclosed 
the veteran's pupils to be equal, round and reactive to 
light.  Extraocular motion was intact.  On cardiovascular 
system examination, the veteran had regular rate and rhythm 
without murmurs, rubs or gallops.  Blood pressure was 150/84 
with a pulse of 80 or regular.  The veteran's lungs were 
clear to auscultation.  Neurological examination was 
unremarkable.

Service department treatment records compiled between January 
1994 and March 1995 show that the veteran was seen on two 
occasions in January 1994 with complaints of vertigo.  On the 
initial occasion, the veteran's vertigo was noted to have had 
its onset in June or July 1993.  It was reported to be mostly 
a sensation of imbalance with no tinnitus, decreased hearing 
or ear traumas.  Physical examination was essentially normal.  
Mild chronic vertigo was the diagnostic assessment.  When 
seen later that month for further complaints of vertigo, 
physical examination was significant only for hyperemic boggy 
nasal turbinates with clear secretions.  Mild vertigo and 
rhinitis was the diagnostic assessment.  In November 1994, 
the veteran presented with complaints of chronic mild vertigo 
symptoms since June 1993.  He was referred for evaluation at 
a service department EENT clinic in December 1994.  When seen 
in December 1994, the veteran indicated that his vertigo 
comes and goes.  Examination found normal tympanic membranes.

In January 1995, the veteran was noted to still have some 
vertigo.  It was further noted that a computer tomography 
scan had revealed no abnormality.

In a statement dated in January 1996, the veteran's 
supervisor related that he had sent the veteran to see a 
service physician because of episodes of dizziness.  He 
reported observing the veteran experiencing an inability to 
balance himself and to have difficulty focusing his vision.  
He added that the veteran was not able to report to work on 
some days because of problems with dizziness.

On general VA examination in February 1996, the veteran was 
noted to describe symptoms of recurrent dizziness of unclear 
etiology as well as a history of memory loss and recurrent 
anxiety attacks.  HEENT examination was unremarkable.  
Cardiovascular examination revealed a regular rate and rhythm 
without murmurs, rubs or gallops.  Blood pressure was 140/75.  
Lungs were clear bilaterally.  The nervous system was normal.  
There were no focal neurological deficits noted.  The 
muscular skeletal examination revealed full range of motion 
of all joints with no bony or joint abnormality appreciated.  
A chest X-ray was negative.  Recurrent dizziness, subjective 
report of recurring memory loss and report of recurrent 
anxiety attacks were the diagnoses rendered.

On a neurological examination the veteran reported that in 
1992 he began to have vertigo and anxiety.  He said he 
thought he was having a heart attack but no heart attack was 
found.  He complained of dizziness, memory loss, fatigue, 
lightheadedness and an inability to stay on a job.  Mental 
status examination revealed only stuttering.  Cranial nerve 
examination demonstrated no abnormality.  Motor system 
examination demonstrated normal muscle mass, tone, strength, 
station, gait and coordination.  Sensory examination 
demonstrated no abnormality to primary sensory modalities.  
The examiner commented, as a diagnostic impression, that the 
diagnosis of anxiety attacks has previously been offered and 
added that there was no neurologic abnormality.

VA clinical progress notes of the veteran's treatment and 
evaluation between August 1993 and the November 1997 showed 
that he was seen for various medical problems, including 
problems with low back pain, headaches, erectile dysfunction, 
chronic fatigue and symptoms of dizziness.  His complaints of 
chronic fatigue were noted in June 1994 when the veteran felt 
that he was sleeping more than normal.  The veteran reported 
he had been playing golf daily for two weeks and that he 
works a full-time shift from 3 to 11 o'clock.  Following an 
essentially normal examination, the examiner reported as a 
diagnosis that he doubted pathology.  The veteran's episodes 
of dizziness were diagnostically assessed, beginning in May 
1996, as representative of probable panic attacks.  History 
of panic attacks with dizziness, for which the veteran was 
provided Paxil, was assessed in July 1997.  In November 1997, 
the veteran was seen for a routine office visit and reported 
feeling fine, riding three miles every day, doing 100 pushups 
and 100 sit-ups.

Analysis

A.  Disorder Manifested by Dizziness and Chest Pains

In this case, service medical records show that in 1974, the 
veteran was evaluated for episodes of dizziness, found in 
March of that year to be representative of probable anxiety 
and, in August 1974, to be related to headaches.  Chest pain 
was reported in May 1992 but service records do not identify 
any underlying pathology for this pain.

While it is shown by the post service clinical evidence that 
the veteran has had recurrent complaints of dizziness related 
to anxiety and/or panic attacks subsequent to service, there 
is no documentation that the veteran has a current disorder 
manifested by chest pain or that the veteran's current 
complaints of dizziness and chest pain are linked to disease 
or injury in service.  Service connection has been denied for 
a psychiatric disorder and the veteran has not appealed.  
When the veteran was separated from service in February 1993, 
he had lengthy service after 1974 for which there was no 
clinical documentation of any continuing problems of 
dizziness and/or clinical findings of related anxiety.  The 
veteran's service medical records are, thus, consistent when 
viewed longitudinally with episodes of dizziness and an 
episode of chest pain, which were at most acute and 
transitory.

In sum, there is no competent medical evidence of record in 
this case indicating that the veteran's current complaints of 
dizziness, currently attributed to anxiety, or chest pain are 
the result of a disease or injury in service or are otherwise 
linked to service.  As such, the veteran's claim for service 
connection for a disorder manifested by dizziness and/or 
chest pain is not well grounded.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).  If a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1995).

B.  Chronic Fatigue Syndrome

With respect to the veteran's claim for chronic fatigue 
syndrome, there is no evidence of record, other than the 
veteran's own assertion that he currently has chronic fatigue 
syndrome.  While the veteran was noted, subsequent to 
service, to complain of fatigue in June 1994 and again on VA 
examination in February 1996, subsequent to service, a 
current diagnosis of chronic fatigue syndrome, let alone a 
medical link between chronic fatigue syndrome and service, is 
not shown by the evidence.  Absent evidence showing the 
presence of a disability claimed on appeal, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
and Brammer v. Derwinski, 3 Vet. App. 223 (1992).  See also 
Caluza at 498.  As the Board finds that the veteran has 
presented no current medical diagnosis of chronic fatigue 
syndrome, the veteran's claim for this disorder must also be 
denied as not well grounded.


ORDER

The claims for service connection for chronic fatigue 
syndrome and a disorder manifested by dizziness and chest 
pains are denied as not well grounded.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

